Title: To John Adams from Ebenezer Breed, 24 September 1800
From: Breed, Ebenezer
To: Adams, John


His Excellency John Adams President of the United States.
Charlestown Sept. 24. 1800


The Subscriber Ebenezer Breed humbly represents, that he is proprietor of about half the Land lying in the Town of Charlestown, which has lately been fixed upon by the Government of the United States, as the most eligible & convenient place within this Commonwealth for the purpose of a Dock & Navy Yard.
That on the representation of Aaron Putnam Esquire, as agent for the United States, in that behalf, the Legislature of this Commonwealth, (as your Excellency undoubtedly well knows) did at their last session pass an act, authorizing the agent, or agents, of the United States to purchase in their behalf, the land aforesaid, for the purpose aforesaid, and in case of a disagreement between said agent, & the owners of said Land, as to the price thereof, providing by the act aforesaid, a very summary mode of determining its value.—Pursuant to that act of the Legislature, the said Putnam in quality of Agent as aforesaid, did at the last Court of General Sessions of the Peace, in the County of Middlesex, lodge a petition in that behalf, whereupon the said Court have decreed, that a Jury should be summoned to appraise said Land, in order that the United States might have an opportunity to purchase, & hold the same, if they choose so to do, in conformity to the Law aforesaid.
Now your Petitioner begs leave most humbly to represent, that although he professes to feel as much zeal, as any of his fellow citizens for the interest, and welfare, of the United States, and as much dispos’d to contribute liberally to its safety, and protection, yet in justice to himself, and family he cannot submit to the process alluded to, without stating for the consideration of your Excellency the manifest injuries, and inconveniences, to which he is likely thereby to be subjected.
For this purpose he would humbly state, that your Petitioner is owner of about Twenty three Acres of the Land in question, that he has been the owner thereof about Twenty years, that he originally purchas’d it with a view to the almost incalculable profits that might arise therefrom; by reason of its proximity to a large metropolis, and from the natural growth of the town in which it lies, and that he has always intended it should descend undiminish’d to his posterity.
Independent of these considerations he would also state, that the land aforesaid, now is, and for many years has been to him, a source of great income, and emolument, that the ground contains an almost inexaustible body of the finest Clay, which together with the other produce thereof, has for a long time past, yielded him upwards of Fifteen Hundred Dollars annually, free from expence or deduction.
That to take from him this estate on any terms would be to derange his whole system of life, and compel him at an advanced age to make new arrangements in business.
Under all these circumstances your petitioner would humbly pray, that your Excellency (having as he presumes competent authority in the premises) would if consistent with the views of Government, divert the attention of their Agent from the Land above refered to, and fix on some other spot for the intended establishment, which might be not less convenient to Government and certainly less injurious to him.
Your Petitioner is not insensible that the Act of the Legislature of Massachusetts relating to this subject, hath provided a mode of determining the price of Lands in such cases, which in most instances would undoubtedly operate fairly & equitably. But your Petitioner humbly conceives that Twelve Men, taken promiscuously from Country towns, where lands are of little comparative value, would hardly be able, & dispos’d to enter into all the feelings & views of the owner of the property in question, so far as to do ample & compleat justice to his claims. He would therefore humbly pray your Excellency, that if his estate cannot be preserved in him, consistently with the exigencies of Government, the Agent for this business may be instructed to treat with your Petitioner on fair & liberal terms, and not persist in the process he has commenced.
To convince your Excellency however that the process alluded to should not be receiv’d as a captious or unaccommodating disposition on the part of your Petitioner, he would humbly represent, that the same terms on which the Agent himself hath dispos’d of his estate for the purpose contemplated, have never been offer’d to him, but that an estimation lower at least by Seventy per Cent than the one adopted by himself has alone been propos’d to him.
Your Petitioner is aware that the extreme anxiety of the People of Charlestown in general to have the establishment contemplated fixed in that town, may have induced them to make certain representations tending to create a belief in the mind of your Excellency, that the view of your Petitioner is exorbitant, and extortionary. He however begs leave to assure your Excellency, that his representations are sincere, & correct, and his designs fair, & honorable.
And he does confidently presume, that your Excellency will not consider it unreasonable, that he should object against a mode of appraisement, which must in any event be obligatory on him, and which even after a decision will be still submitted to the option of Government.
Such a rule of estimation your Petitioner would most unhesitatingly have consider’d severe, & unequal, had he not been inform’d by the Agent above mentioned, on the authority of a letter from the Secretary of the Navy, that unless the appraisement of the Jury should be very moderate, so as to come within the limits of a certain appropriation, the extent of which is unknown to your Petitioner, Government would not be holden eventually to take the estates. The immediate hazard, & inconvenience resulting to your Petitioner from this circumstance is, that many people in Charlestown, who calculate highly on the advantage to be derived to them, from the proposed establishment, may be disposed to depreciate the reputed value of the estate in question.
On the whole if it would not be too great an interruption to your Excellency’s engagements, on subjects of a higher public nature, your Petitioner would humbly solicit an opportunity for a personal conference relative to the premises.
Relying with perfect confidence on your Excellency’s rectitude, and benevolence, He is with profound Respect your Excellency’s most humble servant.

Ebenr. Breed